 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL G. TIERNEY
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                           CASE NO. 1:18-CR-00190
11
                                   Plaintiff,            ORDER ALLOWING DEFENDANT’S
12                                                       APPEARANCE ON STATE OF CALIFORNIA WRIT
                             v.                          OF HABEAS CORPUS AD PROSEQUENDAM
13
     DAMION MIDDLETON,
14
                                  Defendants.
15

16
            On November 13, 2018, a Superior Court Judge for the State of California, County of Fresno,
17
     requested that the body of the above-named defendant be produced in Fresno County Superior Court for
18
     further proceedings in the case of People v. Damion Middleton, F17907350. Ex. 1. The defendant’s
19
     appearance before the state court judge is necessary on November 19, 2018, at 8:30 a.m. for a pre-
20
     preliminary hearing. The defendant is currently in the custody of the United States Marshals Service,
21
     charged in the above-entitled action, housed at the Fresno County Jail. His next appearance in United
22
     States District Court is on December 10, 2018, for a status conference. It appearing that the defendant’s
23
     presence is needed for a hearing in the state action:
24
            IT IS HEREBY ORDERED that deputies of the Fresno County Sheriff’s Office or their designee
25
     may produce the defendant in Fresno County Superior Court on November 19, 2018 for purposes of his
26
     pre-preliminary hearing, but shall return him to the custody of the United States Marshals Service in the
27
     physical custody of Fresno County Jail immediately after the proceeding has concluded. The Court
28

                                                             1
30
 1 further orders that the Fresno County Sheriff’s Office or its designated agent(s) can produce the

 2 defendant for future state court proceedings with his return immediately thereafter to the custody of the

 3 United States Marshals Service, provided that the United States Marshals Service and the Fresno County

 4 Sheriff’s Office confirm with an Assistant United States Attorney that no state court appearance

 5 conflicts with any federal court appearance. Under no circumstances is the defendant to be released

 6 from the physical custody of the Fresno County Jail other than for the court appearances that are the

 7 subject of this Order or scheduled Federal Court appearances, or upon further order from this Court.

 8
                                                    ORDER
 9

10
     IT IS SO ORDERED.
11

12      Dated:    November 14, 2018                         /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                        2
30
